Citation Nr: 0024414	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-01 919A	)	DATE
	)
	)


THE ISSUE

Whether the 19 June 1997 decision of the Board of Veterans 
Appeals (Board) denying an effective date prior to 23 October 
1992 for a 20% rating for bilateral hearing loss should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of entitlement to an effective date prior to 23 
October 1992 for the grant of service connection for right 
ear hearing loss, and whether there was a pending claim for 
service connection for right ear hearing loss prior to 9 June 
1987 are the subject of a separate Board decision under 
Docket No. 96-02 586.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
September 1965 to September 1968.

2. In February 1998, a motion for revision of the 19 June 
1997 Board decision denying an effective date prior to 23 
October 1992 for the grant of a 20% rating for bilateral 
hearing loss based on CUE was filed.

3. By Order of 25 March 1999, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated the June 1997 Board 
decision and remanded it to the Board.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).

In this case, the Board by decision of June 1997 denied an 
effective date prior to    23 October 1992 for the grant of a 
20% rating for bilateral hearing loss.  In February 1998, the 
Board received the veteran's motion challenging the June 1997 
Board decision on the basis of CUE therein.  By Order of 
March 1999, the Court vacated the June 1997 Board decision 
and remanded that issue, as well as several other matters, 
including the propriety of the effective date of the grant of 
service connection for right ear hearing loss, to the Board 
for development and readjudication consistent with 
instructions contained in an October 1998 Motion to Remand of 
the VA General Counsel, which motion the Court incorporated 
into its Order by reference.  Thus, there is no final 
decision for the Board to review on the basis of CUE.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion, and it is dismissed 
without prejudice.


ORDER

The motion to revise or reverse the June 1997 Board decision 
denying an effective date prior to 23 October 1992 for the 
grant of a 20% rating for bilateral hearing loss is 
dismissed.

(The issues of entitlement to an effective date prior to 23 
October 1992 for the grant of service connection for right 
ear hearing loss, and whether there was a pending claim for 
service connection for right ear hearing loss prior to 9 June 
1987 are the subject of a separate Board decision under 
Docket No. 96-02 586.)



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



